DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on September 30, 2021 is acknowledged.
In view of the amendments to the claims, which placed all pending claims 1-3, 5-9, and 15-25 in alignment with the elected invention, all pending claims have been examined on the merits herein.  The restriction requirement has not, however, been withdrawn at this time, and therefore, any claims presented in response to this or any further future Office actions, which read on one or more of the non-elected inventions, will be withdrawn from further consideration, in view of applicant’s election filed on September 30, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8, 9, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5, line 5-6, “the holding tank” and “the stored solution matrix” lack antecedent basis, since claim 5 depends from claim 3, rather than claim 2, which would provide antecedence for the terms.
In claim 8, lines 1-2, “the selected ratio of the first solution to the second solution” and “the treatment solution” lack antecedent basis because the terminology was eliminated by amendment from claim 1, from which claim 8 depends.
In claim 9, “the treatment solution” and “the microbubbles” lack antecedent basis because the terminology was eliminated by amendment from claim 1, from which claim 9 depends.
In claim 15, “the nanobubble generator” lacks antecedent basis, since the element is not introduced until claim 5, rather than claim 3, from which claim 15 depends.
In claim 16, on the penultimate line, “a selected ratio concentration of nanobubbles” does not make sense because a “ratio” requires at least two components.  Apparently, the term “ratio” should be deleted from the phrase in question.
In claim 17, lines 4 and 9, “the bubble generator” lacks antecedent basis, because the terminology was eliminated by amendment from claim 16, from which claim 17 depends.
In claim 18, “the gas handling subsystem” lacks antecedent basis, because the terminology was eliminated by amendment from claim 16, from which claim 18 depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nakao.
Nakao (Fig. 2; paragraph [0030], lines 1-8; paragraphs [0047], [0049]-[0053], [0064], [0066], [0070]-[0074], [0084]) teaches a system including a circulation subsystem (including gas sources and valves 61-64,V7; gas processing units 31-37,39; input/output interface and analytics module 00, 0; and treatment tank 2,21,22) wherein a gas-liquid solution including nanobubbles (the microbubble containing liquid MB includes bubbles having diameters from 0.2 microns to 2 microns) is fed to a treatment tank to produce an output solution matrix having a selected concentration of nanobubbles (last 6 lines of [0066]), the inlet to the circulation subsystem being in line (9) immediately downstream of the bubble solution production means (31-37,39), and the outlet (at the end of recirculation line 9, leading a portion of the bubble solution from treatment tank (2) back to the gas-liquid mixer (31)).  The analytics module (controller 0) utilizes sensed conditions throughout the system (of which only a few of the sensors are mentioned specifically, including 62,63,TS1) to control the operation of a plurality of valves (at least V1-V7), to control the bubble solution production process to alter one or more properties of the gases utilized to form the bubbles within the gas processing .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao taken together with Kobayashi et al.
Nakao (Fig. 2; paragraph [0030], lines 1-8; paragraphs [0047], [0049]-[0053], [0064], [0066], [0070]-[0074], [0084]) as applied to claims 1, 3, and 6-8 above substantially discloses applicant’s invention as recited by instant claims 2, 5, and 16-25, except for holding tank with the filter for separating the bubble solution into two matrices, one having microbubbles and nanobubbles, and the other having nanobubbles therein, as recited by dependent claim 2 and independent claims 16 and 21, and the gas recycle line coupled to the holding tank, as recited by dependent claims 5, 18, and 23.

.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao taken together with Yaniv et al.
Nakao (Fig. 2; paragraph [0030], lines 1-8; paragraphs [0047], [0049]-[0053], [0064], [0066], [0070]-[0074], [0084]) as applied to claims 1, 3, and 6-8 above substantially disclose applicant’s invention as recited by instant claims 9 and 15, except for the system utilizing plural gas sources simultaneously to produce gas bubbles of different compositions at the same time to produce a solution matrix having plural gas compositions therein.  It is noted that Nakao (at [0052]) discloses that the system thereof can be operated using any of ozone, oxygen, nitrogen, ammonia, hydrogen, or carbon dioxide, but does not specifically suggest that more than one of the gases should be used simultaneously.
Yaniv et al (paragraphs [0039]-[0040]) disclose the production of nanobubble infused liquids, wherein a nanobubble generator can be configured to generate .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.S.B/1-1-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776